On Motion for Rehearing.
PER CURIAM.
In this cause our opinion has been filed, but mandate has not yet issued. Our decision was based upon the proposition that issues in this cause were res adjudicata, because the record contained a judgment of the state Supreme Court entered in a suit between the same parties (or their privies). Application has been made for a reargument, and with such application there has been filed a copy of the printed case on appeal to the Appellate Division in said cause in the state court. This printed case on appeal apparently indicates that the state Supreme Court amended its judgment, subsequent tp original entry, so that -its disposition of the issues before it is different from what it was in the original judgment.
The mere filing of this paper book in no way changes the situation here; the only record before us is the record certified to this court by the United States District Court. We will, however, withhold mandate from issue during this session, so that the counsel, who has moved for reargument, may make application, on notice, on one of our regular motion days, for such relief as he may be advised, to show, if he can, that the state court did not hold the contract sought to be enforced invalid at law, and so operate to deprive his client of the opportunity to obtain a decision on the merits of this cause in the federal courts.